THE THIRTEENTH COURT OF APPEALS

                                   13-21-00034-CV


              NORA RODRIGUEZ AND EDUARDO RODRIGUEZ
                                 v.
    LONE STAR NATIONAL BANK, MARTIN VOLPE, SENIOR VICE PRESIDENT


                                  On Appeal from the
                     93rd District Court of Hidalgo County, Texas
                         Trial Court Cause No. C-4231-17-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

June 3, 2021